Citation Nr: 1747218	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent from April 18, 2007 to January 12, 2010 and in excess of 40 percent thereafter, for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from May 1974 to October 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Houston, Texas, Regional Office (RO). 

In December 2014, the RO granted entitlement to individual unemployability, effective October 1, 2014. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

On his July 2010 VA Form 9, the Veteran requested a Board hearing at a local VA office. In an August 2017 statement, however, the Veteran indicated that he wanted to withdrawal his hearing request. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 


FINDING OF FACT

During the period on appeal, the Veteran's lumbosacral strain has been shown to be manifested by no more than forward flexion to 0 degrees, extension to 0 degrees, right lateral flexion to 0 degrees, left lateral flexion to 0 degrees, right lateral rotation to 0 degrees, left lateral rotation to 0 degrees; increased pain with prolonged sitting, standing, walking, lying down, leaning, lifting; radiating pain, numbness in lower extremities, limited movement, and muscle spasms; no ankylosis, no incapacitating episodes in the preceding 12 months, and no bowel or bladder problems related to his spine condition.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, since April 18, 2007, for lumbosacral strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive. 

Diagnostic Code 5237 provides ratings for lumbosacral strain. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

There are also several relevant note provisions associated with Diagnostic Code 5237. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Diagnostic Code 5243 is an alternative provision for the evaluation of intervertebral disc syndrome (IVDS). A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

There are also two relevant note provisions associated with Diagnostic Code 5243. 

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Lower extremity radiculopathy is rated according to diagnostic code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 


The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional requirement that the Secretary should from time to time readjust this schedule of ratings in accordance with experience. To accord justice in the exceptional case where the standard schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The requirements in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

In May 2007, the Veteran was afforded a VA examination. The Veteran reported stiffness with constant standing, sitting, and bending. The Veteran also indicated that pain radiates down his lower extremities. The Veteran stated that he does not experience incapacitation and his posture and gait where within normal limits. The Veteran's range of motion measurements were forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees. The examiner noted there were no signs of intervertebral disc syndrome (IVDS) and diagnosed the Veteran with a lumbosacral strain. 

A January 2008 private treatment note indicates the Veteran received a lumbar provocative discography at the L3-4, L4-5, and L5-S1 levels. The physician also wrote a referral for the Veteran to receive a surgical consultation and suggested that the Veteran may need a fusion at the L4-5 and L5-S1 levels. The physician noted a previous referral for back pain and bilateral lower extremity radiculopathy. 

The Veteran was seen multiple times in 2009 with complaints of worsening back pain, including June 2009 and December 2009. In June 2009 the Veteran's lumbar spine was examined using an MRI study. The MRI study indicated the Veteran has mild to moderate lumbar spondylosis, complicated by L5/S1 extrusion impinging upon the S1 nerve roots. A December 2009 private treatment note indicates the Veteran experiences pain radiating down his legs. The examiner noted moderate constant radiculopathy which moderately limits the Veteran's activities.

A January 2010 treatment note indicates the Veteran had a diagnosis of back pain, which may extend into the arms, hands, legs, or feet and reports the Veteran received an epidural steroid injection for his symptoms. 

In March 2010, the Veteran was afforded a VA examination. The Veteran reported his low back pain had worsened since 2007 with constant moderate pain radiating down his lower extremities and an average of two days of work missed per month. The examiner noted the Veteran had been hospitalized for his low back pain and upon examination the Veteran's range of motion measurements were forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees. The examiner acknowledged the Veteran's complaints of radiculopathy but stated that in order to make a definite finding of radiculopathy he would need more objective findings such as muscle weakness, reflex changes, and a current positive nerve conduction study. 

In a July 2010 lay statement the Veteran reported that his March 2010 VA examination was not thorough and no X-rays were taken. The Veteran noted that he experiences radiating pain, limited movement, muscle spasms, difficulty walking, lacks endurance, experiences incoordination, and cannot drive long distances. 

In an April 2011 lay statement the Veteran indicated that his legs hurt constantly and he experiences numbness and a tingling sensation in his hips and feet. 

In October 2011, the Veteran submitted a private physician's letter indicating the Veteran had a history of back problems and recommending the Veteran have a series of lumbar facet blocks to help alleviate his pain. 

A February 2012 VA treatment note reports the Veteran has chronic low back pain, right lower extremity numbness, and loss of bowel control over the preceding several months. A March 2012 physical therapy note indicates the Veteran had decreased strength, postural dysfunction, and decreased ROM, but the record does not include ROM measurements. A June 2012 private treatment note indicates the Veteran experiences aching and throbbing pain that starts across his lower back and radiates into his lower extremities bilaterally. The Veteran indicated that his pain increases with prolonged sitting, standing, walking, lying down, leaning, and lifting.

In October 2012, the Veteran was afforded a VA examination. The Veteran reported chronic low back pain, hip and leg pain, missing work once or twice a week, trouble standing, and difficulty sleeping. The Veteran's range of motion measurements were: forward flexion to 5 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 5 degrees. The examiner noted an abnormal gait, muscle spasms, moderate radicular pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity but no ankylosis. 

In November 2014, the Veteran was afforded a VA examination. The Veteran indicated his condition has gotten worse and describes its impact as very limiting. The Veteran's range of motion measurements were forward flexion to 0 degrees, extension to 0 degrees, right lateral flexion to 0 degrees, left lateral flexion to 0 degrees, right lateral rotation to 0 degrees, and left lateral rotation to 0 degrees. The examiner noted the Veteran's back causes functional loss, pain, and guarding but does not result in an abnormal gait. The examiner noted the Veteran's radiculopathy was characterized by moderate intermittent pain, paresthesias and/or dysesthesias, and numbness. The examiner reported that the Veteran does not have neurologic abnormalities such as bowel or bladder problems related to his spine condition. The Veteran was noted to have intervertebral disc syndrome (IVDS) with no incapacitating episodes in the preceding 12 months. The examiner opined that the Veteran's spine condition prevented him from working since he cannot sit, stand or walk for a prolonged period of time. 

In March 2017, the Veteran was afforded a VA examination. The Veteran reported interference with sitting and standing, pain, weakness, and incoordination. The examiner noted range of motion measurements including forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees. The examiner noted bilateral lower extremity radiculopathy characterized by moderate intermittent pain and moderate numbness. The examiner noted the Veteran does not have neurologic abnormalities such as bowel or bladder problems related to his spine condition. The Veteran was noted to have intervertebral disc syndrome (IVDS) with no incapacitating episodes in the last 12 months and no ankylosis. 

During the period on appeal, the Veteran's lumbosacral strain has been shown to be manifested by no more than forward flexion to 0 degrees, extension to 0 degrees, right lateral flexion to 0 degrees, left lateral flexion to 0 degrees, right lateral rotation to 0 degrees, left lateral rotation to 0 degrees; increased pain with prolonged sitting, standing, walking, lying down, leaning, lifting; radiating pain, numbness in lower extremities, limited movement, and muscle spasms; no ankylosis, no incapacitating episodes in the preceding 12 months, and no bowel or bladder problems related to his spine condition.

Given these facts, the Board finds the Veteran's lumbar spine disability most closely approximates a 40 percent rating beginning April 18, 2007. The Veteran's right and left lower extremity radiculopathy most closely approximate a 20 percent rating. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 50 percent is not warranted for the Veteran's low back disability because he does not have ankylosis. A rating of 40 percent is not warranted for the Veteran's right and left lower extremity radiculopathy because the Veteran does not have moderately severe incomplete paralysis. 

The Veteran is entitled to a rating for his lumbosacral strain under either Diagnostic Code 5237 or 5243, whichever is more beneficial to the Veteran. The Veteran was previously rated 40 percent for IVDS under Diagnostic Code 5243. The Veteran's most recent VA examinations indicate that he has not had instances of incapacitation in the preceding 12 months, therefore the Veteran's IVDS is noncompensable under Diagnostic Code 5243. However, the Veteran's limited range of motion warrants a rating of 40 percent under Diagnostic Code 5237, a rating under both codes would constitute pyramiding. The Board also notes the Veteran temporarily received a convalescent rating of 100 percent from March 16, 2012 to July 1, 2012, this rating should not be disturbed by this Board decision. 

The Board has considered the Veteran's February 2012 report of bladder and bowel problems. However, both the November 2014 and March 2017 VA examinations indicate that the Veteran does not have neurological abnormalities including bowel and bladder problems, related to his low back disorder. Therefore, a separate compensable rating is not warranted. 


ORDER

A rating of 40 percent for lumbosacral strain since April 18, 2007, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


